DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 04/12/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claims 4 and 15 have been cancelled. 

Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generate graphic information corresponding to the at least one first object based on the received tracking information, wherein the graphic information includes the at least one first object from at least one second viewpoint different from the first viewpoint; 
calculate at least one second depth value associated with the at least one first object, based on the graphic information, wherein each of the at least one second depth value indicates depth information between the depth sensor and a first plurality of points on a surface of the at least one first object from the at least one second viewpoint in the generated graphic information; 
generate at least one third image corresponding to the calculated at least one second depth value associated with the at least one first object; and 
generate, for a neural network model, a training dataset which includes a first combination of the first image and the second image corresponding to the first depth value and a second combination of at least one fourth image corresponding to the graphic information and the at least one third image corresponding to the at least one second depth value”.

Regarding to claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generating graphic information corresponding to the at least one first object, based on the received tracking information, wherein the graphic information includes the at least one first object from at least one second viewpoint different from the first viewpoint;
calculating at least one second depth value associated with the at least one first object, based on the graphic information, wherein each of the at least one second depth value indicates depth information between the depth sensor and a first plurality of points on a surface of the at least one first objects from the at least one second viewpoint in the generated graphic information;
generating at least one third image corresponding to the calculated at least one second depth value associated with the at least one first object; and
generating, for a neural network model, a training dataset which includes a first combination of the first image and the second image corresponding to the first depth value and a second combination of at least one fourth image corresponding to the graphic information and the at least one third image corresponding to the at least one second depth value”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generating graphic information corresponding to the at least one first object, based on the received tracking information, wherein the graphic information includes the at least one first object from at least one second viewpoint different from the first viewpoint;
calculating at least one second depth value associated with the at least one first object, based on the graphic information, wherein each of the at least one second depth value indicates depth information between the depth sensor and a first plurality of points on a surface of the at least one first object from the at least one second viewpoint in the generated graphic information;
generating at least one third image corresponding to the calculated at least one second depth value associated with the at least one first object; and
generating, for a neural network model, a training dataset which includes a first combination of the first image and the second image corresponding to the first depth value and a second combination of at least one  fourth image corresponding to the graphic information and the at least one third image corresponding to the at least one second depth value”.

Claims 2-3 and 5-12 are allowed due to dependency of claim 1. Claims 14 and 16-19 are allowed due to dependency of claim 13. 
Closest Reference Found
	Closest prior art made of record with regards to the Examiner’s 103 rejection includes Criminisi (US 20150248765 A1) in view of Nowozin (US 20170262768 A1), and further in view of Gu (US 20180075315 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616